GRIFFIN, J.
The defendant below, Carl Walker, convicted of trafficking in cocaine, resisting arrest with violence and two counts of aggravated battery upon a law enforcement officer, appeals, contending that the trial judge should have granted his motion for judgment of acquittal and that his sentence was improperly enhanced. The convictions are supported by the record and are affirmed. As to the sentence, we also affirm based on King v. State, 763 So.2d 546 (Fla. 5th DCA), review denied, 779 So.2d 271 (Fla.2000).
AFFIRMED.
PLEUS and PALMER, JJ., concur.